           Case 2:16-cv-06098 Document 361 Filed 04/25/19 Page 1 of 1 PageID #: 3452

                                      District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Charleston
Date: 4/25/2019                                                                 Case Number 2:16-cv-06098
Case Style: Bluestone Coal Corporation vs. Pinnacle Mining Company, LLC
Type of hearing Telephonic Status Conference
Before the honorable: 2515-Johnston
Court Reporter Kathy Swinhart                                                   Courtroom Deputy Staci Wilson
Attorney(s) for the Plaintiff or Government Dave Nelson and Scott Long


Attorney(s) for the Defendant(s) Dennis Rose and Marc Williams


Law Clerk Lesley Shamblin                                                    Probation Officer N/A
                                                          Trial Time




                                                        Non-Trial Time




                                                         Court Time
2:00    to 2:25
Total Court Time: 0 Hours 25 Minutes Non-Trial Time/Uncontested Time


                                                     Courtroom Notes
Scheduled Start: 2:00 p.m.
Actual Start: 2:00 p.m.

Parties present telephonically. Court addresses case.

Court recessed: 2:25 p.m.
